Citation Nr: 0921396	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-39 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for stomach cancer or 
gastric carcinoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1963 to July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In April 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDING OF FACT

Stomach cancer or gastric carcinoma was not affirmatively 
shown to have been present during service; stomach cancer or 
gastric carcinoma, was first manifested after service beyond 
the one-year presumptive period for cancer as a chronic 
disease; and stomach cancer or gastric carcinoma is unrelated 
to an injury, disease or event during service, including 
exposure to Agent Orange. 


CONCLUSION OF LAW

Stomach cancer or gastric carcinoma was not incurred in or 
aggravated by service; service connection for stomach cancer 
or gastric carcinoma may not be presumed based on the 
one-year presumption for a chronic disease; and service 
connection may not be presumed based on exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 1.17, 3.303, 3.307, 3.309 
(2008). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2007. The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The Veteran was also notified that VA would obtain service 
treatment records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and obtained a VA opinion.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Where a veteran who served for ninety days or more develops 
cancer, a chronic disease, to a degree of 10 percent or more 
within one year from separation from service, service 
connection may be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service records show the Veteran served in Vietnam.  The 
service treatment records contain no complaint, finding, 
history, or treatment of stomach cancer or gastric carcinoma.  

After service, VA records show that the Veteran was diagnosed 
with stomach cancer (adenocarcinoma) in January 2006.  In May 
2006, the Veteran had stomach surgery.    

In his substantive appeal, the Veteran asserted that two VA 
doctors and a physician's assistant have related his gastric 
carcinoma to Agent Orange exposure during service.  

In May 2008, a VA surgeon, who performed the Veteran's 
surgery in May 2006, stated that while gastric carcinoma is 
not yet listed among the presumptive diseases due to 
herbicide exposure, it is very likely that the Veteran's 
Agent Orange is the cause of his cancer.  In June 2008, the 
VA surgeon reported that the Veteran's stomach cancer 
reoccurred and reiterated that the Veteran had significant 
exposure to Agent Orange during service.  In June 2008, there 
had been a recurrence of stomach cancer or gastric carcinoma 
with metastases.  

In November 2008, a VA health-care professional expressed the 
opinion that it was less likely as not that the Veteran's 
cancer was caused by or the result of Agent Orange exposure.  
The VA health-care professional reviewed the Veterans and 
Agent Orange Update 2006, published by the National Academy 
of Sciences.  He cited the Sixth Biennial Update of the 
Committee to Review the Health Effects in Vietnam Veterans of 
Exposure to Herbicides, which concluded that there was 
inadequate evidence to determine whether there is an 
association between exposure to Agent Orange and stomach 
cancer.  The VA health-care professional commented that the 
Veteran's neoplasm involved the upper part of the stomach 
adjacent to the esophagus and the lower portion of the 
esophagus.  

Analysis

Direct Service Connection and the Presumption of Service 
Connection for Stomach Cancer or Gastric Carcinoma as a 
Chronic Disease 


On the basis of the service treatment records, stomach cancer 
or gastric carcinoma was not affirmatively shown to have had 
onset during service and direct service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.

And as there is no competent evidence either contemporaneous 
with or after service that stomach cancer or gastric 
carcinoma was noted during service, that is, observed during 
service, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

After service, the record shows that stomach cancer or 
gastric carcinoma was first diagnosed in 2006, well beyond 
the one year presumptive period following service in 1966 for 
stomach cancer or gastric carcinoma as a chronic disease 
under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Excluding exposure to Agent Orange, which is addressed 
separately, there is no competent evidence that stomach 
cancer or gastric carcinoma, first diagnosed after service, 
is otherwise directly related to an injury, disease, or event 
of service origin under 38 C.F.R. § 3.304(d).  

Exposure to Agent Orange 

As for exposure to Agent Orange, a veteran who, during 
service, served in the Republic of Vietnam during the Vietnam 
era, beginning in January 1962 and ending in May 1975, as did 
the Veteran, shall be presumed to have been exposed during 
such service to certain herbicide agents, including an 
herbicide commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to Agent Orange, certain diseases 
are presumed to have been incurred in service, even if there 
is no record of such disease during service.  The list of 
diseases subject to presumptive service connection due to 
exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.309 does not include stomach cancer or gastric 
carcinoma.  And the Secretary of VA has determined that a 
presumption of service connection based on exposure to Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice, 72 Fed. Reg. 32,395 (2007).  

For this reason, presumptive service connection for stomach 
cancer or gastric carcinoma as due to exposure to Agent 
Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 is not 
established.  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The evidence favorable to the claim is the letter received in 
May 2008, from the Veteran's VA surgeon stating that it was 
very likely that the Veteran's Agent Orange exposure was the 
cause of his cancer.  The unfavorable VA opinion in November 
2008 relied on Agent Orange Update 2006 published by the 
National Academy of Sciences.  

Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to an 
herbicide agent shall be considered positive if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against such an association.  

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific 
evidence, including reports of the National Academy of 
Sciences, show a positive association between a disease and 
exposure to Agent Orange so that the Veteran would have to 
produce medical or scientific evidence of equal or greater 
weight than that relied upon by the Secretary, including the 
reports of the National Academy of Sciences, in finding that 
no positive association exists between exposure to Agent 
Orange and an unlisted disease, such as stomach cancer or 
gastric carcinoma.  


The VA opinion in May 2008 is not equal to or greater than 
the evidence relied upon by Secretary, including the reports 
of the National Academy of Sciences, in finding that no 
positive association exists between exposure to Agent Orange 
and stomach cancer or gastric carcinoma.  

For this reason, the Board rejects the VA opinion of May 2008 
as evidence that stomach cancer or gastric carcinoma is 
actually caused by exposure to Agent Orange.  

To the extent the Veteran's statements and testimony are 
offered as proof that stomach cancer or gastric carcinoma is 
related to exposure to Agent Orange, where, as here, there is 
a question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statement as competent evidence of a nexus between 
the post-service diagnosis of stomach cancer or gastric 
carcinoma and exposure to Agent Orange. 

As the preponderance of the competent medical evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).







ORDER

Service connection for stomach cancer or gastric carcinoma is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


